Title: To Thomas Jefferson from Martha Jefferson Randolph, 12 May 1798
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            Dearest Father
            Bellmont May 12 1798
          
          Nothing makes me feel your absence so sensibly as the beauty of the season; when every object in nature invites one into the fields, the close monotonous streets of a city which offers no charms of society with in doors to compensate for the dreariness of the scene with out, must be absolutely intolerable: particularly to you who have such interesting employment at home. Monticello shines with a transcendent luxury of vegetation above the rest of the neighbourhood as yet, we have been entirely supplied with vegetables from there having no sort of a garden here nor any prospect of one this year. I am glad to have it in my power to give you a more favorable account of things than Mr Randolph did in his last which was written immediately after a frost that blasted every appearance of vegetation, but John informs me alltho the peaches cherries (except the kentish) and figs which had been uncovered were gone past recovery for this year, yet of strawberries, raspberries, currants &c &c &c there will be more than common—I dined at Monticello a fortnight ago and saw Maria’s harpsichord which arrived safe except the lock and 1 or 2 pieces of the moulding which got torn off some way. it is a charming one I think tho certainly inferior to mine. you have probably not heard of the death of poor Aunt Fleming, that of Mrs. Archer (Polly Bolling that was) is still more recent it took place at her Father’s house a few weeks since. we have been all well but Jefferson who had declined rapidly for some time from a disorder which had baffled every attention and change of diet, the only remedy we ventured to try; but Mr Sneed opening school and Jeffy being hurried out of bed every morning at sunrise and obliged after a breakfast of bread and milk to walk 2 miles to school: his spirits returned his complexion cleared up and I am in hopes that his disorder has left him entirely. he is much mended in appearance strength & spirits, which had been low to an alarming degree—Anne Just begins to read and little Ellen points at grand Papa’s picture over the chimney when ever she is asked where he is. adieu my dearest Father blest as I am in my family you are still wanting to compleat my happiness. Monticello will be interesting indeed  when with the prospect of it the loved idea of yourself and Dear Maria will be so intimately blended as they will in a few weeks I hope, once more adieu and believe me with every sentiment of affection yours
          
            M Randolph
          
        